Citation Nr: 1642608	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  07-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2015 decision, the Board denied ratings in excess of 10 percent for diabetic neuropathy of the right and left lower extremities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion, in September 2016, the Court vacated the September 2015 decision and remanded the claims to the Board for action consistent with the Joint Motion.  

In a September 2016 brief, the Veteran's representative asserted that his service-connected disabilities preclude him from securing and following a substantially gainful occupation.  The Veteran has raised the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The Veteran had VA examinations for peripheral neuropathy in May 2007, October 2010, and January 2015.   In the January 2015 examination, the examiner noted that the Veteran's symptoms included moderate constant pain, severe paresthesias or dysesthesias, and moderate numbness of the lower extremities.  The Veteran reported lower extremity symptoms ranging from "none" to "severe."  Although some severe symptoms were noted, the examiner assessed mild incomplete paralysis of the left and right sciatic nerves.  The Board finds it necessary to remand the case to obtain a new examination as well as an opinion and rationale regarding the severity of lower extremity neuropathy.  The examiner should consider the objective examination findings and the symptoms reported by the Veteran.  

Further, the Veteran asserts that he is unemployable due to his service-connected disabilities.  A private employability evaluation dated in August 2016 reflects an opinion that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since 2007.  On remand, the Veteran should be afforded a VA examination to determine the impact of all service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his diabetic peripheral neuropathy of the right and left lower extremities.  The examiner should review the Veteran's electronic claims file, and all appropriate tests and studies should be conducted.  The examiner should discuss the nature and severity of the Veteran's right and left lower extremity peripheral neuropathy, to specifically include a description of the signs, symptoms, and severity.   

The examiner should consider the objective findings and the symptoms reported by the Veteran.  The examiner should reconcile the Veteran's reported symptoms, including moderate pain and numbness and severe paresthesias/dysesthesias, with the assessment of mild lower extremity peripheral neuropathy in the January 2015 examination report.  The examiner should provide a detailed rationale for the opinion.  The examiner should opine whether any change of the assessment of mild peripheral neuropathy from the January 2015 report is warranted following the review of the examination report.  

2.  Schedule the Veteran for a VA general medical examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available for the examiner's review, and the examination report should indicate that the claims file was reviewed. The examiner should describe the functional impairment due to service-connected disabilities, which include: diabetes mellitus, right and left upper extremity carpal tunnel syndrome, diabetic neuropathy of the right and left lower extremities, and erectile dysfunction.  

The VA examiner should provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities alone or in combination with each other.  The examiner should consider the Veteran's level of education, experience, and occupational background.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities. The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Following the completion of the requested actions, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




